Citation Nr: 0806139	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-27 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation of internal 
derangement, right knee postoperative medial meniscectomy and 
lateral meniscal tear, evaluated as 20 percent disabling 
prior to October 15, 2007; a temporary evaluation of 100 
percent disabling status-post total knee replacement through 
October 2008.  A 30 percent evaluation has been granted 
effective November 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
July 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued the veteran's 
evaluation of internal derangement, right knee postoperative 
medial meniscectomy and lateral meniscal tear as 20 percent 
disabling.  An October 2007 rating decision increased the 
evaluation to 30 percent effective November 1, 2008.  

The issue of entitlement to an increased evaluation of 
internal derangement, right knee postoperative medial 
meniscectomy and lateral meniscal tear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's right knee disability, status post right 
medial meniscectomy and lateral meniscal tear is productive 
of crepitus and subluxation.

2.  The veteran's right knee disability is manifested by 
arthritis that results in chronic and recurrent pain on 
motion, functional loss, and slight overall limitation of 
motion of the knee; however, even when pain is considered, 
the veteran's right knee arthritis is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 30 degrees on flexion.


CONCLUSIONS OF LAW

1.  A separate evaluation in excess of 20 percent is not 
warranted for internal derangement, right knee postoperative 
medial meniscectomy and lateral meniscal tear were met. 38 
U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes (DCs) 5258 (2007). 

2.  The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of right knee 
flexion have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February and April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the North Little Rock, Arkansas VA 
Medical Center ("VAMC"); West Los Angeles, California VAMC, 
and the Salt Lake City, Utah VAMC.  The veteran did not 
respond to requests for private treatment records or requests 
for authorizations to obtain private treatment records and 
the veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in August 2007.  The veteran was afforded 
a VA medical examination in June 2005.  In light of the 
increase in the evaluation of the veteran's rating to 30 
percent and a remand for an examination following surgery, no 
further assistance is necessary.

Merits

In November 1965, the veteran was granted service connection 
for internal derangement, right knee post operative medial 
meniscectomy and lateral meniscal tear and assigned a 10 
percent evaluation.  In February 2002, the evaluation was 
increased to 20 percent under DC 5258.  In December 2004, the 
veteran filed a claim for an increased evaluation.  A June 
2005 rating decision denied a higher evaluation for the 
disability and the veteran appealed that decision which is 
now before the Board.  A travel board hearing was held before 
the undersigned in August 2007.  Subsequently, following 
total knee replacement surgery in August 2007, an October 
2007 rating decision granted the veteran a temporary total 
evaluation for his right knee arthroscopic surgery 
necessitating convalescence.  This total evaluation was 
granted from October 15, 2007, to October 31, 2008.  The RO 
assigned a 30 percent evaluation to become effective 
beginning November 1, 2008.  

The veteran injured his knee in-service in 1963 while 
climbing a ladder to an aircraft.  He was told he had a 
cartilage problem and underwent corrective knee surgery 
(meniscectomy) in 1964.  He was service-connected in July 
1965.  During the August 2007 Board hearing, he testified as 
to the increased severity of his right knee condition.  He 
indicated that he felt pain in his knee when it was flexed 
more than 90 degrees and also reported feelings of 
instability in the right knee.

The February 2005 VA examination revealed that the veteran 
had slight effusion of the right knee.  The examiner noted no 
redness or increased heat and stated the veteran could extend 
the knee to 0 degrees and could flex the knee to 110 degrees.  
He indicated there was no increased loss and range of motion 
with repetition, or instability of the knee; although the 
examiner reported that the veteran complained of increased 
pain, weakness and additional limitation during both flare-
ups ands repetitive motion.  The examiner noted recent x-rays 
(2004) showed degenerative arthritis that he related to the 
initial injury sustained in-service.  

An August 2003 VA Medical Center (VAMC) progress note 
describes the veteran as diagnosed with bilateral 
osteoarthritis in his knees, walking with a cane and with 
limited mobility secondary to his level of pain.  An August 
2004 VA Medical Center progress note diagnoses the veteran 
with severe degenerative joint disease, confirmed by x-rays.  
A June 2006 note relates severe pain and limited mobility 
that gets worse with "falls" the veteran experiences.  In 
December 2006, the veteran underwent a right knee 
arthroscopy, partial medial meniscectomy, abrasion 
chondroplasty, medial compartment, lateral compartment and 
patellofemoral compartment, partial lateral meniscectomy.

The veteran and his wife testified in August 2007 that he was 
essentially housebound because it became too painful for him 
too walk around.  He participated in physical therapy in a 
pool to remove weight from the joint; however, he was very 
restricted in is activity.  As a result, he underwent total 
knee replacement in August 2007.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during active military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  In determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
requires that VA consider weakened movement, excess 
fatigability and incoordination.

The veteran's service-connected right knee disability, is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5258, for semilunar cartilage with 
dislocation and frequent episodes of "locking," pain, and 
effusion into the joint.  Initially, the Board points out 
that Diagnostic Code 5258 does not provide for any higher 
rating than the 20 percent evaluation the veteran was already 
receiving for cartilage problems including locking, pain, and 
slight effusion as noted in the December 2005 VA examination.  
Therefore, the Board can grant no higher rating under this 
code.  38 C.F.R. § 4.71, Diagnostic Code 5258.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis) (2007).

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Code 5260.  Limitation 
of extension of a leg (knee) is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  Code 5261.

The medical evidence includes X-ray evidence confirming 
arthritis in the right knee joint.  The evidence shows that 
the veteran has limitation of flexion to 110 degrees, with 
pain.  Because the veteran's right knee arthritis is 
productive of limitation of motion of the right leg to 110 
degrees, the Board finds that entitlement to a separate 10 
percent rating, and not more, under Diagnostic Code 5260 is 
warranted. 


ORDER

An increased evaluation for right knee meniscectomy and 
lateral meniscal tear with degenerative arthritis, currently 
evaluated as 20 percent disabling is denied.

A separate 10 percent rating for the limitation of motion of 
the right knee is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

REMAND

Medical records show the veteran was admitted on August 31, 
2007, and underwent a right total knee arthroplasty for end-
stage osteoarthritis.  A complex tear involving the midbody 
and posterior horn of the medial and lateral meniscus is 
confirmed by objective tests.  The veteran was discharged on 
September 3, 2007.  

An evaluation of 100 percent was assigned from November 1, 
2007, the first day of the month following a full month of 
convalescence after discharge.  An evaluation of 100 percent 
was then assigned for 13 months following prosthetic 
replacement of the knee joint.  However, at the conclusion of 
the 13 month convalescence period, the RO then assigned a 30 
percent evaluation beginning November 1, 2008.  Prior to 
assigning this evaluation, the veteran should be afforded a 
VA examination to determine his current level of disability. 

Since the August 2007 surgery, there is insufficient medical 
evidence of record to make a rating determination on the 
veteran's claim without a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective 
date, including; notice of what 
evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159 (2007).

2.	After associating with the claims 
folder any outstanding records, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the extent and severity of his right 
knee postoperative medial meniscectomy 
lateral meniscal tear, status-post 
total knee replacement.  The examiner 
should review the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledge 
this review in the examination report. 
All indicated testing, including X-rays 
and range of motion studies, should be 
accomplished, and the examiner should 
identify all knee pathology found to be 
present.  The examiner must report the 
findings of range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should 
fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express 
any functional loss in terms of 
additional degrees of limited motion.  
The examiner should comment on whether 
the veteran has instability of his 
knee, and if so, comment on the extent 
of the impairment.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report

3.	Thereafter, the AMC should adjudicate 
the veteran's claim.  If the maximum 
benefit sought on appeal is not granted 
in full, the AMC should issue the 
veteran and his representative a 
Supplemental Statement of the Case and 
provide the veteran an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


